EXHIBIT 99.1 AVX Corporation Announces Preliminary First Quarter Results MYRTLE BEACH, S.C. (BUSINESS WIRE) – July 28, 2009 AVX Corporation (NYSE:AVX) AVX today reported preliminary unaudited results for the first quarter ended June 30, 2009. Highlights: · Revenue for the June 2009 quarter increased 7.4% from the previous quarter to $292.0 million. · Gross Profit margin excluding special charges improved to 18.8% in the current quarter compared to 17.1% in the previous quarter and 16.0% in the same quarter last year. · Non-GAAP net income of $25.4 million, or $0.15 per share, for the June 2009 quarter. · Dividends of $6.8 million, or $0.04 per share, were paid during the first quarter of fiscal 2010. · Cash and investments in securities increased $50.4 million from March 31, 2009 to $812.9 million with no debt at June 30, 2009. For the quarter ended June 30, 2009, net sales increased sequentially over the previous quarter by $20.2 million, or 7.4%, to $292.0 million. Gross profit as a percent of sales (including special charges) improved over both the previous quarter and the same quarter last year to 18.5%.On a U.S. GAAP basis, unaudited net income (including special charges) for the quarter was $24.3 million, or $0.14 per diluted share. Non-GAAP net income (excluding special charges) was $25.4 million, or $0.15 per diluted share, for the quarter ended June 30, 2009.Non-GAAP gross profit as a percent of sales (excluding special charges) improved to 18.8% this quarter. Chief Executive Officer and President, John Gilbertson, stated, “We are pleased to report first quarter results that reflect sequential improvement over the previous quarter in both margins and in revenue. Our continuing focus on higher value products in addition to the benefits of our previously initiated productivity and cost control measures led to significant improvement in our gross profit margins during the quarter.We continue to remain optimistic about the future as many end markets appear to be improving and we believe our sustained financial strength provides us a solid base for future performance improvement.The Company has worked hard to maintain a solid balance sheet and is proud of its ability to continue to pay a quarterly cash dividend.” During the current quarter, the Company incurred $1.0 million of pre-tax restructuring charges related to global actions to realign production capabilities and reduce personnel costs and a pre-tax charge of $0.4 million related to the decline in fair value of its available-for-sale securities transferred from an impaired Bank of America enhanced cash investment fund. GAAP to Non-GAAP Reconciliation (unaudited) (in thousands, except per share data) Three Months Ended June 30, Including special charges and gains (GAAP) Net Sales $ $ Net income (loss) $ $ Diluted income (loss) per share $ $ Excluding special charges and gains (Non-GAAP) Special charges (after-tax) Restructuring $ $ Other operating income $ $ Available-for-Sale securities impairment $ - $ Net income $ $ Diluted income per share $ $ See discussion of GAAP/Non-GAAP presentation below. Chief Financial Officer, Kurt Cummings, stated, “Our management team continues to reduce operating cost and free up working capital. The Company’s financial position remains exceptionally strong with cash and cash equivalents and short and long-term investments in securities of $812.9 million and no debt at June 30, 2009. During the quarter, the Company paid $6.8 million of dividends to stockholders and spent $0.6 million to repurchase shares of AVX stock on the open market which are held as treasury stock.” In order to better understand the Company’s short-term and long-term financial trends, investors may find it helpful to consider results excluding special charges and gains related to other operating income from gains on the sale of corporate assets, operations’ restructuring charges, environmental charges and the write down of certain available-for-sale securities due to an other-than-temporary impairment. The resulting non-GAAP financial measure provides additional information to investors regarding the underlying business trends and performance of the Company’s ongoing operations and may be of assistance for period-over-period comparisons of such operations. Management considers the exclusion of such charges as part of its evaluation of the operating performance of the Company. Investors should consider the non-GAAP measure as a supplement to, and not as a substitute for, financial performance measures prepared in accordance with GAAP. In addition, the non-GAAP financial measure may not be similar to non-GAAP information presented by other companies.Detail of the Company’s non-GAAP measure is provided in the table above. AVX, headquartered in Myrtle Beach, South Carolina, is a leading manufacturer and supplier of a broad line of passive electronic components and related products. Please visit our website at www.avx.com. AVX CORPORATION Consolidated Condensed Statements of Income (unaudited) (in thousands, except per share data) Three Months Ended June 30, Net sales $ $ Cost of sales Restructuring charges Gross profit Selling, general & admin. expense Restructuring charges 12 Other operating (income)/expense - Profit from operations Other income Income before income taxes Provision for taxes Net income $ $ Basic income per share $ $ Diluted income per share $ $ Weighted average common shares outstanding: Basic Diluted Net income for the quarter ended June 30, 2008 included a pre-tax restructuring charge of $1,291 related to worldwide headcount reduction, and a pre-tax gain of $4,051 related to the sale of excess assets. Additionally, for the quarter ended June 30, 2008, the provision for income taxes includes $2,000 of benefits for the recognition of tax investment allowances related to additional capital investments made in our Penang, Malaysia facility. Results for the quarter ended June 30, 2009 included a pre-tax restructuring charge of $1,000 and a pre-tax impairment charge of $362 in other income related to the decline in value of available-for-sale securities. AVX CORPORATION Consolidated Condensed Balance Sheets (unaudited) (in thousands) March 31, June 30, Assets Cash and cash equivalents $ $ Short-term investments in securities - Available-for-sale securities Accounts receivable, net Inventories Other current assets Total current assets Long-term investments in securities Long-term available-for-sale securities Property, plant and equipment, net Goodwill and other intangibles Other assets TOTAL ASSETS $ $ Liabilities and Stockholders' Equity Accounts payable $ $ Income taxes payable and accrued expenses Total current liabilities Other liabilities TOTAL LIABILITIES TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Contact: AVX Corporation, Myrtle Beach Kurt Cummings
